Citation Nr: 1125676	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-24 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 22, 2009, and in excess of 50 percent thereafter.  

2.  Entitlement to service connection for a chronic cervical spine disability, claimed as a neck injury.

3.  Entitlement to service connection for a right ankle strain.

4.  Entitlement to service connection for a left wrist cyst.

5.  Entitlement to service connection for bronchial asthma, claimed as undiagnosed illness with respiratory difficulties.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from February 1988 to February 1992.  The Veteran was awarded the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  

This case has previously come before the Board.  In October 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Board notes that service connection for PTSD was granted in a December 2006 rating decision, and a 30 percent evaluation was assigned.  In February 2011, the evaluation was increased to 50 percent, from September 22, 2009.  Since the increase to 50 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected PTSD, evaluated under 38 C.F.R. § 4.130, has been assigned a 30 percent rating, prior to September 22, 2009, and a 50 percent rating thereafter.  The Veteran asserts the degree of psychiatric impairment due to PTSD is worse than reflected in the ratings assigned.  

The Board notes that under Diagnostic Code 9411, a 100 percent evaluation is provided where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The October 2006 VA examiner assigned global assessment of functioning (GAF) scores of 40 and 45.  In addition, a September 2009 VA record notes that while prominent depressive symptoms seemed more related to the core PTSD than an independent major depressive disorder, the Veteran technically met the criteria for a diagnosis of major depressive disorder.  In addition, records, dated in February 2010, noting global assessment of functioning (GAF) scores of 50, 55, and 60, reflect a diagnosis of not only PTSD but also bipolar disorder.  In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that, unless the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability can be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an initial rating claim when such claim is raised by the record.  The Veteran asserts he is unemployable as a result of PTSD.  In this case, an opinion in regard to any impact on employability due to service-connected disability is necessary.

The Board notes that in February 2011, the Veteran submitted a December 2010 State Unemployment Administration record.  The determination in that regard is not associated with the claims file.  

In addition, the Veteran asserts entitlement to service connection for disorders of the cervical spine and right ankle, as well as for a right wrist cyst and a respiratory disorder.  The Board notes the Veteran's DD Form 214 reflects his awards and decorations include a Combat Action Ribbon in association with service in the Southwest Asia theater of operations, and while the December 2006 rating decision reflects the AOJ's determination that the Veteran did not engage in combat with the enemy via notation of combat code "1", the decision shows service connection was granted based on stressful combat experiences during service in the Persian Gulf.  The Board notes VA is authorized to compensate any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a regulation, 38 C.F.R. § 3.317.  This regulation has changed a number of times during the relevant period.  As originally constituted, the regulation established the presumptive period as not later than two years after the date on which the veteran last performed active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  Effective December 18, 2006, the period within which such disabilities must become manifest to a compensable degree in order for entitlement for compensation to be established was extended to December 31, 2011.  See 38 C.F.R. § 3.317.

Effective March 1, 2002, the statutes affecting compensation for disabilities occurring in Gulf War veterans were amended.  See Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 (2001).  Among other things, these amendments revised the term "chronic disability" to "qualifying chronic disability," and included an expanded definition of "qualifying chronic disability" to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, VA will pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability:

(i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and

(ii) By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

(ii) For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

(3) For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

(4) For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.

(6) A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of this section, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or

2) If there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.

(2) The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317.

In correspondence, received in June 2006, the Veteran stated he was exposed to napalm, fuel air explosion bombs, nerve agent, and mustard gas, during service in the Persian Gulf, and a September 2006 VA record reflects complaint of occasional shortness of breath episodes for the past four years, and the assessment was bronchial asthma.  VA records, dated in September 2009, note reactive airway disease and chronic neck pain was attributed to having injured his neck during combat drills, and an October 2009 VA x-ray examination report of the cervical spine notes potential mild neural foraminal narrowing at C6-7 on the left, and the impression was no fracture or significant disc space narrowing.  In addition, a February 2010 private record reflects complaints of chronic pain, diffuse, and located in the joints, as a result of chemical exposure.  An opinion has not been obtained as to whether relevant symptoms are attributable to undiagnosed illness.  

In correspondence received at the Board in April 2011, relevant private treatment records were referenced, and both satisfaction with the 50 percent evaluation assigned for PTSD and an appeal for PTSD were noted.  The AOJ should attempt to obtain the identified private records of treatment and clarify whether the issue pertaining to the evaluation has been withdrawn.  

In this case, and particularly in light of VA's heightened duty to assist the Veteran in developing his claim since the service treatment records are unavailable, as reflected in a February 2011 Formal Finding of Unavailability, coupled with the relevant evidence, the Veteran should be afforded a VA examination to determine the existence and etiology of a cervical spine disorder a left ankle disorder, a right wrist disorder/cyst, and a respiratory disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the State Unemployment Administration records, to include any decisions and medical records, upon which any decision was based.  All efforts in this regard should be documented in the claims file and all records obtained associated with the claims file.  

2.  Attempt to obtain private records of treatment, which are not associated with the claims file, referenced in the April 2011 correspondence.  All efforts in this regard should be documented in the claims file and all records obtained associated with the claims file.  

3.  Request that the Veteran clarify whether he desires to continue the appeal in regard to the evaluation of PTSD.  

4.  After completion of the above to the extent possible, and if it is determined that the Veteran desires to continue his appeal in regard to the evaluation of PTSD, schedule the Veteran for a VA psychiatric examination to determine the degree of impairment due to PTSD.  The examiner should distinguish between symptoms related to service-connected PTSD and symptoms associated with other disorders, to include bipolar disorder, to the extent possible.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request an opinion as to the degree of impairment due to PTSD, and whether as a result of PTSD or related psychiatric symptoms, the Veteran is unable to maintain substantially gainful employment.  If any increase in the degree of impairment due to PTSD is identified during the relevant period, an opinion as to the date of any increase should be reported, to the extent possible.  A complete rationale should accompany all opinions provided.  

5.  After completion of paragraph 1 above to the extent possible, schedule the Veteran for a VA examination to determine the nature and existence of the claimed neck disorder, right wrist disorder, left ankle disorder, and respiratory disorder on appeal.  The claims file should be made available for review in conjunction with the examination(s) and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner(s) provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified cervical spine disorder, right wrist disorder, left ankle disorder, or respiratory disorder is related to service, to include as due to undiagnosed illness, or otherwise related to service or service-connected disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

6.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make sure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


